Citation Nr: 1551011	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Patricia Roberts, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from November 1973 to February 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a TDIU.  

A January 2014 Board decision decided the appeal on the claim for an increased rating for PTSD, and remanded the TDIU claim for further development and consideration.  In May 2015, the Board again remanded the TDIU claim for the RO's consideration of newly-submitted evidence.  

A July 2014 rating decision denied service connection for hepatitis C.  In July 2015, the Veteran's attorney expressed disagreement with the hepatitis C denial.  A statement of the case (SOC) concerning this claim has not yet been provided by VA.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2014, June 2015, and July 2015, identical statements from the Veteran's ex-wife regarding the Veteran's symptoms associated with his PTSD were submitted.  These PTSD symptoms were already noted by the Veteran and by VA medical personnel and considered by the RO.  In June and July 2015, the Veteran's attorney submitted copies of some of his service treatment records, VA treatment records, and a private psychological evaluation, as well as argument.  The additional evidence and argument are also duplicates of evidence and argument previously considered by the RO.  Therefore, remand of the case for a supplemental statement of the case (SSOC) is unnecessary.

The issues of entitlement to an increased rating for service-connected PTSD and entitlement to a temporary total disability rating for hospitalization in excess of 21 days for PTSD from May 24, 2010 to December 30, 2010 have been raised by the record in a June 2015 statement from the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's service-connected PTSD has not precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in an August 2011 letter. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, to include service treatment records, post service treatment records, Social Security Administration (SSA) records, and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA treatment records and SSA records were obtained, and      VA examination was conducted and an opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining   such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in      the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration should be given to a veteran's education, training, and special work experience, but not to advancing age or to impairment caused by nonservice-connected disabilities.  Id. at 363.   

Following a careful review of the record, the Board finds that the preponderance    of the competent, credible, and probative evidence is against a finding that the Veteran's PTSD prevents him from obtaining and maintaining gainful employment consistent with his education and occupational experience.  

A decision of the SSA granted the Veteran disability insurance benefits - effective July 9, 2010, due to "other unspecified arthropathies."  The SSA records contained a summary of the Veteran's work history.  The Veteran worked as a rigger from March 2006 to April 2008, and subsequently as an ironworker.  He worked 12 hours per day, 6 days per week.  The Veteran stated that he lifted over 100 pounds on a daily basis.  He also stated that he supervised 30 people, and hired and fired employees.  

The Veteran attempted suicide in May 2010.  The Veteran was hospitalized at a VA facility on May 24, 2010.  The Veteran was admitted to a VA substance abuse treatment program (SATP) on June 1, 2010, and was discharged on December 30, 2010.  The discharge diagnosis was depressive disorder not otherwise specified (NOS), PTSD, and alcohol dependence.  His Global Assessment of Functioning Scale (GAF) on admission was 40, and was 60 on discharge.  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood  and a GAF score of 51 to 60 indicates indicates moderate or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV). 

A VA examination was conducted in January 2011.  The Veteran stated that he has had trouble sleeping for 36 years.  He also stated that he had nightmares, irritability, anger, depression, and isolation from others.  The Veteran stated that he has fair total daily functioning.  The severity of the symptoms was moderate.  He also noted that he has been convicted of multiple DUI's, and has been arrested for assault and battery in domestic disputes.  He has made three suicide attempts in 1976, 1977, and 2010.  The Veteran had no difficulty understanding commands.  The Veteran did not appear to pose a threat of danger to himself or others.  The examiner noted that the Veteran was retired as an ironworker due to chronic back and knee pain.  The diagnosis was PTSD and alcohol abuse.  A GAF score of 59 was given.        The examiner stated that the Veteran PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactory, with routine behavior, self care, and normal conversation due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

A VA domiciliary care treatment note dated in February 2011 is of record.  The Veteran noted he was retired.  He received a pension from the Iron Workers Union and unemployment benefits.  He stated that he last worked on July 9, when he retired out of the union before they changed the retirement rules.  He wanted to return to his trade as an ironworker.  

In his July 2011 application for TDIU, the Veteran asserted that he was unemployable due to his service-connected PTSD from July 2009.  He stated that he completed two years of high school, and worked as a rigger.  The Veteran and his spouse have stated in subsequent correspondence that his PTSD symptomatology has resulted in severe symptoms which preclude his working.  He notes that PTSD has resulted in alcohol and drug abuse and multiple criminal charges for driving under the influence (DUI's).  He has also been arrested for threatening to harm family members.  He has made multiple suicide attempts in the past, and he cannot get along with coworkers and family.  He also has had daily panic attacks, depression, and irritability. 

In August 2011, the Veteran's last employer stated that he last worked in June 2009 because he was laid off due to lack of work.  The Veteran's employer also stated that no concessions were made for the Veteran by reason of age or disability.   

A private psychological evaluation was conducted in April 2012.  The Veteran noted that since service he held a series of jobs, and was fired or quit because of getting into fights at work or due to alcohol abuse.  His longest employment lasted 23 years at the ironworkers union because he was able to work independently and thus did not get into altercations.  The Veteran stated that he went to great lengths   to avoid being around large groups of people.  He has panic attacks, and is hypervigilant.  He also suffers from outbursts of anger, depression, attempted suicide, insomnia, memory problems, and anxiety.  The private psychologist assigned a GAF score of 51.  She stated that the Veteran's PTSD symptoms significantly interfere with his relationships, and his ability to perform daily activities.  In a letter dated in August 2012, the private psychologist wanted to update the Veteran's social and emotional functioning regarding the effect that PTSD had on his daily life.  She again stated that the Veteran's symptoms of PTSD caused significant distress and have constricted his ability to engage in routine activities and impacted his functioning in daily life.  

A VA examination was conducted in July 2014.  The Veteran stated that he retired in July 2009 after working for 23 years as an ironworker.  He assembled commercial buildings.  The Veteran endorsed the following symptomatology: depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  His primary symptom appears to be avoidance, largely social.  The examiner stated that this may partially be related to factors other than PTSD.

The diagnosis was PTSD, chronic, unspecified; depressive disorder; alcohol use disorder, in sustained remission; and cocaine use disorder, in sustained remission.  The examiner found that the Veteran's psychiatric disorder produced occupational and social impairment with reduced reliability and productivity.  Regarding his occupational functioning, the examiner stated that the Veteran's irritability, tendency to socially isolate, mild problems with concentration, occasional sleep problems, and depressive symptoms would likely result in moderate difficulty in maintaining gainful employment.

Throughout the appeal period, the Veteran was provided psychiatric medication, and group PTSD, addiction and suicide risk management therapy.

In a statement dated in October 2014, the Veteran's former spouse stated that she was married to the Veteran for 23 years, and he was physically violent and verbally abusive.  She would regularly call the police due to his violence.  He had constant sleeping problems and woke up with nightmares about things he could not forget regarding his Vietnam experiences.  

The Board has considered the Veteran's and his former spouse's assertions that the Veteran's PTSD symptoms preclude him from working.  The Board also notes the arguments made by the Veteran's attorneys regarding the Veteran's serious PTSD symptomatology which resulted in multiple arrests, hospitalizations, and suicide attempts.  

However, the most probative evidence of record does not reflect that the Veteran's PTSD renders him unable to maintain gainful employment.  He is in receipt of disability benefits from the SSA due to nonservice-connected disabilities.  The Veteran has a lengthy employment history that he maintained despite suffering from PTSD, including inpatient treatment, arrests, and suicide attempt.  

The Board notes that, despite the Veteran's assertions that he stopped working due to PTSD symptomatology, his last employer noted that he was laid off due to lack of work, and that that no concessions were made for the Veteran by reason of disability.  SSA records note his job entailed supervising 30 workers and hiring    and firing people, even though he reported to VA examiners that he was extremely isolated from people and could only work alone due to his PTSD symptoms.  On a February 2011 VA treatment record, he stated he quit his job because of changes in union retirement rules, and wanted to return to work as an ironworker.  Again, he made no mention of any inability to work due to PTSD symptomatology.  The Veteran's assertions when advancing his VA claim are inconsistent with his reports to treatment providers, his assertions during his SSA claim, and information from a prior employer, and such assertions lack credibility.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The April 2012 VA examiner found that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactory, with routine behavior, self care, and normal conversation due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The July 2014 VA examiner found that the Veteran is not totally occupationally impaired due to his PTSD.  In fact, the examiner noted that the Veteran's PTSD resulted in only moderate difficulty in maintaining gainful employment.

The Board also notes the private psychologist's conclusion that the Veteran's PTSD symptomatology produces significant impact on the Veteran's daily functioning.  However, such conclusion was based, in part, upon the Veteran's assertions of significant social isolation and leaving jobs due to anger and conflict with coworkers, which assertions the Board has found lack credibility.  Accordingly,   the opinion of the psychologist is afforded less probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"); see also Madden v. Gober,   123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In sum, the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's PTSD prevents him from obtaining gainful employment consistent with his education and prior work history.  Accordingly, the criteria for TDIU are not met, and the claim is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).

ORDER

Entitlement to a TDIU is denied.


REMAND

In the July 2015 rating decision, the RO denied service connection for hepatitis C.  The RO notified him of the determination and of his appellate rights in a July 2015 letter.  In July 2015, the Veteran expressed disagreement with the denial of service connection for hepatitis C.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, remand of this issue to the AOJ for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim seeking service connection for hepatitis C, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  This issue should only be returned to the Board if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


